Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first fluid” (claim 13 line 6), “second fluid” (claim 13 line 15), and “fluid” (claim 13 line 16) (if reference numerals already exist for these fluids, then it may be sufficient to just amend the specification to indicate which reference numerals are assigned to the three fluids listed above; see the corresponding specification objection below and the 35 U.S.C. 112(b) rejection below for claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in Figures 5A-5B, it is not clear what are the boundaries between the (bypass) fluid flow 503 and the “annulus flow path” (see claim 4 and the 35 U.S.C. 112(b) rejection below).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“bypass flow path” (in the specification at [0043], it is suggested to insert --also known as bypass fluid flow 503-- or something similar);
“a first fluid”;
“a second fluid” and “flowing a second fluid through a bypass flow path formed in the inner tubular member that allows a fluid to flow past the remotely activated flow control device while remaining within the interior of the inner tubular member, wherein a position of the remotely activated flow control device is independent of flow through the bypass flow path”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the metes and bounds are unclear between the “annulus flow path” recited in claim 4 and the “bypass flow path” (assumed to refer to flow path 503) recited in parent claim 1 because it is not understood if the flow paths at least partially overlap or not. For examination purposes, examiner assumes that the “annulus flow path” comprises the “bypass flow path”.
Regarding independent claim 13, the metes and bounds are unclear between the “first fluid” (line 6) and the “second fluid” (line 15) and the “a fluid” (line 16) because it is not understood if the fluids at least partially overlap or not (e.g. one fluid can comprise at least a portion of the other fluid). Also, it is not clear what the “first” and “second” nomenclature mean since the specification lacks antecedent basis for the claim terminology. For examination 
Claim(s) 14-15 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clem US9016371 in view of Johnson et al. US20020020535.
Regarding independent claim 1, Clem discloses, in Figures 1-5,
An apparatus (Fig. 1-5; assembly of production assembly 20 and gravel pack tool 50 and the workstring that the assembly is run on shown as the portion above cross over tool 55 in Figure 2) for controlling fluid flow into a well (Fig. 1), comprising: 
an outer tubular member (Fig. 2; production assembly 20 with production tubular 22, sealing member/packer 24, and filtration element/screen 26) comprising a screen (filtration element/screen 26) configured to enable fluid flow therethrough between an exterior and an interior of the outer tubular member; 

a flow control device (valve 54) configured to control fluid flow between an exterior and an interior of the inner tubular member; and 
a bypass flow path (Fig. 2-5; channels 64) formed in the inner tubular member that allows a fluid to flow past the remotely activated flow control device while remaining within the interior of the inner tubular member; and
a position of the remotely activated flow control device is independent of flow through the bypass flow path (Fig. 2-5).
Clem is silent regarding the flow control device being a remotely activated flow control device; the remotely activated flow control device is further configured to be controlled by a temperature-based signal, a pressure pulse based signal, a flow rate based signal, a time-based signal, or an electromagnetism based signal.
Johnson teaches, in Figure 7, a downhole tool string with tubing 202 and a valve 210 controlled by operator 216 that is activated by pressure pulse signals for the purpose of providing remote-control activation of the valve 210 (Johnson; Fig. 7; [0068] lines 1-9).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the flow control device as taught by Clem to be a remotely activated flow control device configured to be controlled by a pressure pulse based signal as taught by Johnson for the purpose of providing remote-control activation of the valve 210 (Johnson; Fig. 7; [0068] lines 1-9).

Regarding claim 2, modified Clem teaches the invention substantially as claimed as described above, and wherein the inner tubular member is movable with respect to the outer tubular member (Fig. 2 and 4).

Regarding claim 4, modified Clem teaches the invention substantially as claimed as described above, and wherein the inner tubular member comprises an inner flow path, an annulus flow path, and a crossover assembly configured to enable fluid flow from the inner flow path to the annulus flow path (Clem; Fig. 5; valve element 62).

Regarding claim 5, modified Clem teaches the invention substantially as claimed as described above, and wherein the outer tubular member comprises a packer configured to set the outer tubular member within the well (Clem; Fig. 2; sealing member/packer 24).

Regarding claim 6, modified Clem teaches the invention substantially as claimed as described above, and wherein the inner tubular member comprises an opening locatable further downhole in the well than the remotely activated flow control device (Clem; Fig. 2; flow path from lower annulus 30 to lower bore 48 indicates that a downhole opening is necessarily provided in the gravel pack tool 50 in order for fluid to enter the lower bore 48 and to flow uphole through lower bore 48).

Regarding claim 9, modified Clem teaches the invention substantially as claimed as described above, and wherein the remotely activated flow control device is movable between an open position to enable fluid flow between the exterior and the interior of the inner tubular member and a closed position to prevent fluid flow between the exterior and the interior of the inner tubular member (Clem; valve 54).

Regarding claim 10, modified Clem teaches the invention substantially as claimed as described above, and wherein the remotely activated flow control device enables fluid flow through the interior of the inner tubular member in the open position and in the closed position 

Regarding claim 11, modified Clem teaches the invention substantially as claimed as described above, and wherein the inner tubular member comprises a work string (Clem; the workstring is the portion that is above cross over tool 55 in Figure 2).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clem US9016371 in view of Johnson et al. US20020020535 as applied to claim 2 above, and further in view of Tapp et al. US5332038.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clem US9016371 in view of Johnson et al. US20020020535 and Tapp et al. US5332038.
Regarding claim 3, modified Clem teaches the invention substantially as claimed as described above, and wherein: the outer tubular member comprises a flow path (Clem; Fig. 2) formed therethrough and a seal bore (Clem; the bore that is occupied by the seal bore/packer 57) with a diameter compared to a flow path diameter (Clem; Fig. 2); and the inner tubular member comprises a seal assembly (Clem; seal bore/packer 57) configured to engage and seal against the seal bore. 
Modified Clem does not teach the seal bore diameter being a reduced diameter compared to the flow path diameter.
Tapp teaches, in Figures 2 and 3A, a tubular sealing bore sub SBS with an internal sealing bore 44 that has a reduced diameter compared to the flow path diameter of a tubular outer gravel screen assembly 37 (outer tubular member), and a sealing means 52 that engages and seals against the internal sealing bore 44 (Tapp; Fig. 2 and 3A; col. 6:22-23). The internal sealing bore also has a corresponding downwardly facing internal shoulder C2 (Tapp; col. 5:16-20). Tapp also teaches, in Figure 1, an internal workstring with a crossover tool XOV that has an 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the seal bore diameter as taught by modified Clem to be a reduced diameter compared to the flow path diameter and to have the corresponding downwardly facing internal shoulder C2 as taught by Tapp and to modify the inner tubular member as taught by modified Clem to include an indicator collar IND as taught by Tapp for the purpose of providing the user/operator with a positive location indication of relative longitudinal movement between the tubular outer gravel screen assembly 37 and the internal workstring (Tapp; col. 48-64; the indicator collar IND locates against the internal shoulder C2 of the internal sealing bore 44).

Regarding independent claim 13, modified Clem teaches the invention substantially as claimed as described above in reference to independent claim 1, and
A method for controlling fluid flow into the well (Clem; Figures 1-5), comprising:
pumping a first fluid (Clem; Fig. 2) through the inner tubular member and out an opening (Clem; cross over port 56) of the inner tubular member;
flowing a second fluid through a bypass flow path (Clem; Fig. 2-3 and 5; fluid in channels 64 that longitudinally/axially travel past valve 54) formed in the inner tubular member that allows a fluid (Clem; Fig. 2-3 and 5; fluid in channels 64 that longitudinally/axially travel past valve 54) to flow past the remotely activated flow control device while remaining within the interior of the inner tubular member, wherein a position of the remotely activated flow control device is independent of flow through the bypass flow path (Clem; Fig. 2-3 and 5; the position of the valve 
Modified Clem is silent regarding remotely activating the remotely activated flow control device from the closed position to an open position to allow the first fluid to flow through the screen.
Tapp teaches, in Figures 4A-4B, a gravel pack assembly in a second position in which the valve FLV transitions from a closed position to an open position to allow fluid to flow through the lower screen SCR-1.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Clem to include the step of opening the flow control device/valve as taught by Tapp for the purpose of gravel packing the screen (placing the gravel pack solids of the gravel pack slurry in the wellbore to establish the gravel pack) and allowing for the liquid portion of the gravel pack slurry (with substantially no gravel pack solids) to return to the surface.

Regarding claim 14, modified Clem teaches the invention substantially as claimed as described above, and further comprising: deploying the inner tubular member and the outer tubular member connected to each other into the well; disconnecting the inner tubular member from the outer tubular member such that the inner tubular member is movable with respect to the outer tubular member; and retrieving the inner tubular member from the well with the outer tubular member remaining in the well (Clem; Fig. 1-5; Fig. 1 shows the gravel pack tool 50 removed for production purposes after completing the gravel pack operation).

Regarding claim 15, modified Clem teaches the invention substantially as claimed as described above, and wherein the deploying comprises expanding a packer connected to the .

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clem US9016371 in view of Johnson et al. US20020020535 as applied to claim 6 above, and further in view of van Petegem et al. US8770290.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clem US9016371 in view of Johnson et al. US20020020535 and van Petegem et al. US8770290.
Regarding claims 7-8, modified Clem teaches the invention substantially as claimed as described above, but does not teach wherein: the outer tubular member comprises a valve locatable further downhole in the well than the opening of the inner tubular member; and the valve is configured to control fluid flow from the interior to the exterior of the outer tubular member; and
wherein the valve comprises a one-way valve.
van Petegem teaches, in Figure 3B, a float shoe 226 with a check valve for the purpose of washing down or circulating fluid around the outside of screen sections 240A-B when running the assembly into the well (van Petegem; Fig. 3B; col. 7:10-15). The float shoe 226 is positioned is further downhole than the port/opening 212 of the inner work string 210.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the outer tubular member as taught by modified Clem to include the float shoe and check valve as taught by van Petegem for the purpose of washing down or circulating fluid around the outside of the screen when running the assembly into the well (van Petegem; Fig. 3B; col. 7:10-15).

Regarding independent claim 18, modified Clem teaches the invention substantially as claimed as described above in reference to independent claims 1 and 13, and

a seal bore (Clem; the bore that is occupied by the seal bore/packer 57); and
a seal assembly configured to engage and seal against the seal bore (Clem; seal bore/packer 57); and
the flow through the bypass flow path being independent of the position of the remotely activated valve (Clem; Fig. 2; channels 64; valve 54).
Modified Clem is silent regarding a valve configured to control fluid flow from the interior to the exterior of the outer tubular member.
van Petegem teaches, in Figure 3B, a float shoe 226 with a check valve for the purpose of washing down or circulating fluid around the outside of screen sections 240A-B when running the assembly into the well (van Petegem; Fig. 3B; col. 7:10-15). The float shoe 226 is positioned is further downhole than the port/opening 212 of the inner work string 210.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the outer tubular member as taught by modified Clem to include the float shoe and check valve as taught by van Petegem for the purpose of washing down or circulating fluid around the outside of the screen when running the assembly into the well (van Petegem; Fig. 3B; col. 7:10-15).

Regarding claim 19, modified Clem teaches the invention substantially as claimed as described above, and wherein the inner tubular member and the outer tubular member are configured to disconnect from each other such that the inner tubular member is able to move with respect to the outer tubular member (Clem; Fig. 2 and 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	03/13/21